482 F.2d 279
Abelardo FLORES and Edward M. Devora, on their own, and onbehalf of a class of persons similarly situatedand too numerous to mention, Plaintiffs-Appellants,v.GEORGE BRAUN PACKING COMPANY, DIVISION OF LEONARD & HARRALPACKING COMPANY, et al., Defendants-Appellees.
No. 73-1489 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 17, 1973.Rehearing and Rehearing En Banc Denied Nov. 8, 1973.

Frank Herrera, Jr., San Antonio, Tex., for plaintiffs-appellants.
Marion R. McClanahan, L. W. Gibbs, San Antonio, Tex., for defendants-appellees.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
The plaintiffs, slaughterhouse workers who are on strike against their employers, contend that the Immigration and Nationality Act, i. e., 8 U.S.C. Secs. 1101(a)(15)(a)(ii), 1182(a)(14), and 1324, and the regulations implementing those provisions, 29 C.F.R. Sec. 60.1, et seq., create a private right of action against their employers, based on the alleged employment of Mexican nationals who illegally entered the United States.  We follow the holding of the Tenth Circuit in Chavez v. Freshpict Foods, Inc., 456 F.2d 890 (1972), cert. denied, 409 U.S. 1112, 93 S. Ct. 925, 34 L. Ed. 2d 695 (1973), which determined that no such private remedy exists.


2
The order of the district court dismissing the complaint is


3
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N.Y., 431 F.2d 409, Part I (5th Cir. 1970)